UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1070



BIG BEAR MINING COMPANY,

                                                        Petitioner,

          versus


GLEN R. LAXTON; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS,

                                                       Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(04-154-BLA)


Submitted:   June 25, 2007                 Decided:   July 30, 2007


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ashley M. Harman, William S. Mattingly, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.     Frederick K. Muth,
HENSLEY, MUTH, GARTON & HAYES, Bluefield, West Virginia; Howard M.
Radzely, Solicitor of Labor, Donald S. Shire, Associate Solicitor,
Christian P. Barber, Helen H. Cox, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Big Bear Mining Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative law

judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-

945 (2000).     Our review of the record discloses that the Board’s

decision   is   based   upon   substantial   evidence   and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.      Laxton v. Big Bear Mining Co., BRB No. 04-0154-BLA

(Nov. 16, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                  - 2 -